Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 07/25/2022 is acknowledged.
3.	Claims 65, 69-70, 73-74, 76-77, 79-80, 81-89, 97, 99-100 and 104-145 are pending.  
4.	Claims 77, 85-89 and 97 stand withdrawn and claims 82, 104 and 111-145 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.  It is noted that claim 82 has been amended and does not read on the elected species.
5.	Claims 65, 69-70, 73-74, 76, 79-81, 83-84, 99-100 and 105-110 are currently under examination as they read on an immunocytokine comprising an antibody comprising SEQ ID NOs 33 and 43 (which together comprise the CDRs of SEQ ID NOs 27-29 and 37-39) and the IL-2 of SEQ ID NO:301.  The Examiner has extended the search to encompass the species of an antibody comprising the heavy chain of SEQ ID NOs 47, 48 or 49 and the light chain of SEQ ID NO:43.
6.	The following rejections are necessitated by Applicant’s amendment filed on 07/25/2022.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 65, 69-70, 73, 76, 79-81, 83-84, 99-100 and 105-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and of U.S. Patent No. 9,567,399 in view of West et al. (PTO-892 mailed on 04/14/2022; Reference U), Gillies et al. (PTO-892 mailed on 04/14/2022; Reference V) and 21 C.F.R. 201.56 and 21 C.F.R. 201.57 (PTO-892; References U-V). 
U.S. Patent No. 9,567,399 claims an antibody comprising SEQ ID NOs 33 and 43 which comprise CDRs as recited in patented claims 2-7; wherein said antibody is comprised within an immunocytokine and wherein said antibody is fused to a cytokine molecule; and compositions comprising excipients, diluent and carriers (In particular, claims 1-21).
The sequence identification numbers in U.S. Patent No. 9,567,399 are identical to the instant sequence identification numbers.
The claimed invention differs from the prior art in the recitation of the antibody being fused to IL-2; wherein the immunocytokine comprises a human constant region; wherein the human constant region is an IgG1 constant region; and wherein the Il-2 is human Il-2; wherein the IL-2 is SEQ ID NO:301 or a variant thereof. 
The claimed invention also differs from the prior art in the recitation of a label or instructurion comprising a marketing authorization number of claim 100. 
West et al. teaches that PD-L1 blockage synergizes with IL-2 therapy and that combined IL-2 therapy and PD-L1 blockade merits consideration as a regimen for treating human chronic infections and cancer. (In particular, abstract, whole document). 
Gillies et al. teaches improved immunocytokines developed utilizing fusion of cytokines to the C-terminus of the light chain.  The molecules are expressed well, stable in normal buffers and have biological properties that are superior to immunocytokines made by fusion to the heavy chain. (In particular, abstract, whole document).
21 C.F. R. 201.56-201.57 teaches the requirements on content and format of labeling for human prescription drug and biological products including the requirements for FDA authorization information on the label. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent 9,567,399 and West et al. to have arrived at an immunocytokine comprising an antibody comprising SEQ ID NOs 33 and 43; wherein said antibody is comprised within an immunocytokine and wherein said antibody is fused to a IL-2 cytokine molecule.  It would have been obvious to have linked the cytokine to the antibody by any means, including on the C-terminus of the light chain with or without a linker, but it would have been especially obvious in view of the teachings of Gillies et al. which teaches that linking the cytokine to the C-terminus of the light chain is superior.  Since U.S. Patent 9,567,399 is directed to administering the compositions in vivo in human patients, it would have been obvious to have human constant regions in the antibody, including IgG1 constant region which is commonly used.  It would have been obvious to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  It would also have been obvious to have complied with the labeling requirements for human prescription drugs. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 07/25/2022 have been fully considered, but are not found persuasive.
Applicant argues:
	“Applicants request reconsideration and withdrawal of the rejection in view of the instant claim amendments. Applicants respectfully submit that the Examiner has failed to make a prima facie case that instant claims are obvious over the claims of the ‘399 patent which do not teach or suggest IL2 immunocytokines, let alone the specific immunocytokines of the instant claims. Accordingly, reconsideration and withdrawal of the rejection is requested.”

It remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent 9,567,399 and West et al. to have arrived at an immunocytokine comprising an antibody comprising SEQ ID NOs 33 and 43; wherein said antibody is comprised within an immunocytokine and wherein said antibody is fused to a IL-2 cytokine molecule.  It would have been obvious to have linked the cytokine to the antibody by any means, including on the C-terminus of the light chain with or without a linker, but it would have been especially obvious in view of the teachings of Gillies et al. which teaches that linking the cytokine to the C-terminus of the light chain is superior.  Since U.S. Patent 9,567,399 is directed to administering the compositions in vivo in human patients, it would have been obvious to have human constant regions in the antibody, including IgG1 constant region which is commonly used.  It would have been obvious to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  It would also have been obvious to have complied with the labeling requirements for human prescription drugs. 
The rejection stands for reasons of record.

9.	Claims 65, 69-70, 73-74, 76, 79-81, 83-84, 99-100, 105-107 and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and of U.S. Patent No. 9,957,323 (PTO-892; Reference A) and 21 C.F.R. 201.56 and 21 C.F.R. 201.57 (PTO-892; References U-V).
U.S. Patent No. 9,957,323 teaches a composition comprising an anti-PD-L1 antibody; wherein the anti-PD-L1 antibody is a human IgG; wherein the anti-PD-L1 antibody comprises an effector enabled human IgG1 constant region; wherein the anti-PD-L1 antibody comprises a VH domain having amino acid sequence SEQ ID NO: 299 and a VL domain having amino acid sequence SEQ ID NO: 300; wherein the anti-PD-L1 antibody is an immunocytokine comprising human wild type or variant IL-2 of claims 10-14.
Reference/instant SEQ ID NOs: 300 and 45 comprise instant SEQ ID NO:43; and Reference/instant SEQ ID NOs:299, 302, 49 and 35 comprise instant SEQ ID NO:33.
The reference teachings anticipate the claimed invention.
The claimed invention differs from the prior art in the recitation of wherein the IL-2 is SEQ ID NO:301 or a variant thereof; and the recitation of a label or instruction comprising a marketing authorization number of claim 100. 
21 C.F. R. 201.56-201.57 teaches the requirements on content and format of labeling for human prescription drug and biological products including the requirements for FDA authorization information on the label. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  It would also have been obvious to have complied with the labeling requirements for human prescription drugs. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	Claims 65, 69-70, 73, 76, 79-81, 83-84, 99-100 and 105-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and of U.S. Patent No. 10,604,576 (PTO-892; Reference B) and 21 C.F.R. 201.56 and 21 C.F.R. 201.57(PTO-892; References U-V).
U.S. Patent No. 10,604,576 claims an antibody or a fragment thereof, which specifically binds to human PD-L1 (hPD-L1) and comprises a heavy chain variable (VH) domain and a light chain variable (VL) domain, wherein the antibody or fragment thereof comprises a CDRH1 of amino acid sequence SEQ ID NO: 27 or SEQ ID NO: 30, a CDRH2 of amino acid sequence SEQ ID NO: 28 or SEQ ID NO: 31, a CDRH3 of amino acid sequence SEQ ID NO: 29 or SEQ ID NO: 32, a CDRL1 of amino acid sequence SEQ ID NO: 37 or SEQ ID NO: 40, a CDRL2 of amino acid sequence SEQ ID NO: 38 or SEQ ID NO: 41, and a CDRL3 of amino acid sequence SEQ ID NO: 39 or SEQ ID NO: 42; wherein the V.sub.H domain comprises an amino acid sequence of SEQ ID NO:33, and the V.sub.L domain comprises an amino acid sequence of SEQ ID NO:43; comprising first and second copies of said V.sub.H domain and/or said V.sub.L domain; comprising a kappa light chain; a method of treating a malignant tumour in a human in need thereof, the method comprising administering to the human the antibody or fragment thereof according to claim 1; wherein the malignant tumour is selected from the group consisting of: melanoma, Merkel cell carcinoma, squamous non-small cell lung cancer, non-squamous non-small cell lung cancer, renal cell cancer, bladder cancer, head and neck squamous cell carcinoma, mesothelioma, virally induced cancers, cervical cancer, nasopharyngeal cancer, soft tissue sarcomas, haematological malignancies, Hodgkin's disease, non-Hodgkin's disease, and diffuse large B-cell lymphoma; and an immunocytokine comprising the antibody or fragment thereof according to claim 1 and a cytokine, and optionally further comprising a linker between the antibody or fragment thereof and the cytokine; wherein the cytokine is IL-2; a pharmaceutical composition comprising the antibody or fragment thereof according to claim 1 and a pharmaceutically acceptable carrier; a pharmaceutical composition comprising the immunocytokine according to claim 9 and a pharmaceutically acceptable carrier; further comprising an IgG1 constant region of amino acid sequence SEQ ID NO: 340; and further comprising an IgG1 constant region of amino acid sequence SEQ ID NO: 205. 
The sequence identification numbers are identical between the reference and the instant application.
The reference teachings anticipate the claimed invention.
The claimed invention differs from the prior art in the recitation of wherein the IL-2 is SEQ ID NO:301 or a variant thereof; and the recitation of a label or instruction comprising a marketing authorization number. 
21 C.F. R. 201.56-201.57 teaches the requirements on content and format of labeling for human prescription drug and biological products including the requirements for FDA authorization information on the label. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  It would also have been obvious to have complied with the labeling requirements for human prescription drugs. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	Claims 65, 69-70, 73-74, 76, 79-81, 83-84, 99-100, 105-107 and 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 17/901,800 (reference application) and 21 C.F.R. 201.56 and 21 C.F.R. 201.57. 
Although the claims at issue are not identical, they are not patentably distinct from each other because application 17/901,800 claims a multispecific antibody wherein the anti-PD-L1 VH and VL domains are 1D05 VH and VL domains comprising a heavy chain amino acid sequence of Seq ID No:299 and a light chain amino acid sequence of Seq ID No:300 respectively, and wherein the antibody is an immunocytokine comprising human wild type or variant IL-2.
Reference/instant SEQ ID NO: 300 comprises instant SEQ ID NO:43 and 45; and Reference/instant SEQ ID NO:299 comprises instant SEQ ID NO:33 and 49.
The reference teachings anticipate the claimed invention.
The claimed invention differs from the prior art in the recitation of wherein the IL-2 is SEQ ID NO:301 or a variant thereof; and the recitation of a label or instruction comprising a marketing authorization number of claim 100. 
21 C.F. R. 201.56-201.57 teaches the requirements on content and format of labeling for human prescription drug and biological products including the requirements for FDA authorization information on the label. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  It would also have been obvious to have complied with the labeling requirements for human prescription drugs. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	No claim is allowed.  The Examiner searched the entire scope of claim 65 and has cited the art that applies to claim 65.  If the sequences recited in the dependent claims are properly dependent upon claim 65 then those sequences should be free of additional art other than that which is cited in the instant office action.  However, those sequences, heavy and light chain pairs and further limitations will need to be individually searched and considered after the outstanding issues set forth in this office action are addressed as they read on the elected sequences.  It is noted that new sequences will not be searched after final. 
13.	Claims 108-109 are objected to for dependence upon rejected base claims.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned
is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Application/Control Number: 15/685,257
September 21, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644